,                           CAUSe ti!J4t:t:- !gCR !1), .                   pfCl Y\: \                 ~or
     ------~----------~------------------------------

\tJ h~ fe ~ o ·n:: 7      ~ f ~ f'/\."t s ~s C~SAl d, erd.! !Rei q+o J M7c hA-d Ted 111ncl /)rA--1-
                                                     ..         fJ        "                       A


Re!fJftJr brouJhf lh;s i//-ijqllth'f ;n ]tJo d Flll-lh IJ-nd /IHS -
'5'-lbSTMh'nny fretJJJ;IeJ. ;\elq+or prAys .-\'or AV'\ OrJer dt~€c\ 1 ~j
R:esf'of)~~v~r -+e> --tr~Y\Sl\1\.,\+ ee-ry o\= +~f fA\>P(,c~-f,~-Q()" wr\1~  'M'A~~ ~a +~e (cuRT t: c '                                                       Q




    f\1' f>eq_L.s II'\'> d.('~ec -\.e a\ 'm l\R-1. 1\. 0l Sec. 3. ( ..~J.        f\S llelhthl+saA' Jhro\:}Jh c (he ST!r-k oF T-et!IS)
     Cowrrry of cl}ep;!< :
                                                                        6'

                                                E~- /1ff;c/flvi[
                                                            -                                          I




-;;· 5weqt undfr J41h {h.qT 1J,e 1ncr5 flnd /l//ryfl1iMs
 r() 1A e !16& ve fl pfit c p1/o71 F(} ,e_ (J);e ,r ~ r )II flfli /)Mtl/ l{ 5 -
 0                                          g                           I




 ft /2_€ /r lA. e_ fl!/ c/ t!a r r e c T :
/Af pjf}ti!J.e 1 s fYltc~/7-e f 6Mff!2.. {opEZJ fVI'( drrTe a F B1r2rh tS -
                       a          Q                                                        '       •




SepT. ;;2. ~;1'1 h7- f}r,.d fill'/ J;n rror:i'T                              CIJuse #op~O/~ Ctrec/ 1hll--f -/he prsl- tc'l fkt< k )hf!LL /!V)Me-cltlt-lely
-f vfJnstw>f -fr, /he ('IJtl£ T oF tr;M,~ 14L /lffrnLs ~ l'c!f'Y d fAe /9fp/;c~-/trM
    fofC Wr; t o Fh 4be~ 5 COP- Pi15 i /Ill Y f/n5tJ et> ff /.,-).? f}nc/ fi f'f,e 71 F~ c~!('
    (eJt+t0J-fke J4-i-e uftJrl iJ~~--~ -fivt-f -frlln5fll/t -f.f-IIL I.JI!-5 JUttafe.
                                                              0
1"d· f:h_e COI.IRI 0 F Crlrn rNA-L f} PfeqLSy
 ~ ,,.. , c           f1ll y IJIJ !11E j}_ /11t ~ h.19£/ &It(IJ/C Lo P~:z_ ,         _
            n3-s u . M-y r__ Ten f 1 Tf,JI~?j
                                    l   ""


  l}r eeCL
        -    .___           ...--       ---
                                         I
                                              # 15 /S;)..."d.Jo9'6-.]; 14/111 pre sen II y
                                                    ~
                                                               I




LocaTed aT The ferguson! un~1T·-V /~lao SAV~~e .D~"-
MtdwAy 7 TtV" 1~,~o1'-i- c.~t..t~·e. No., ~DiJ..-CR-1981 -w~ ·- - -:-
               •                                  t-  .,                       J0\
                                                                    ,   •
                                                                        tT or No(~:~
                                                                                       .,
                                                                                        •.
                                                                                            N9t0   ~e__Gl5~n
                                                                                                                   '       I       h      -
                                                                                                                                       AVC'      -
  WrtTTen 7h~ /3ex14r CtJur7T'f P;5Trt~7 C/pr/                                                                                             CAUSE NO. 2012-CR-1981-W2
                                                                                                     .        ~-~~ !~- E r1
EX PARTE:                                                                                            OONN1\ !1/\Y t'-':!:K!iiNEY                                                IN THE DISTRICT COURT
                                                                                                       DlSl F!CT CLERt\
                                                                                                        ?t;'(AH CQUNTY
MICHAEL OMAR LOPEZ                                                                                                                                                              29QTH JUDICIAL DISTRICT
                                                                                                     ZO 15 JAN
                                                                                                           . '
                                                                                                               - b* P 3: 3 3
APPLICANT                                                                                                                                                                       BEXAR COUNTY, TEXAS·




                                              STATE'S RESPONSE TO APPLICANT'S PETITION
                                                     FOR WRIT OF HABEAS CORPUS
                                     ; ~ ~



TO THE HONORABLE JUp;GE OF SAID COURT:

          Comes now the State of Texas by and through its Criminal District Attorney,
Nicholas "Nico" LaHood, and files this response to the Applicant'sPetition for Writ of
Habeas Corpus.


                                                                                                                                                     I.
          The Applicant Michael Omar Lopez has filed this petition for a post-conviction
writ of. habeas corpus pursuant to Article 11.07, § 3(a), Texas Code of Criminal
                            '        :   ..   •    •       I        •   ',,    •";       '       •   •   •       ,,         ~   •       •,   ~             • •   • I       -.




Procedur~. Th~ State files.this.answer. pursuant
                                             . .
                                                 t~ Article 11.07.. § 3(b) ..        "       .                                      ~




                                                                                                                                                 II.
          The Applicant was convicted of committing the offense o f -
. . . . in Cause N~. 2012-CR-1981 and punishment was assessed at confi~ement for 15
years. His petition for- a_ writ of habeas corpus was filed on December 18, 2014. The
State was served by the District Clerk of Bexar County on December 30, 2.014.
                                                                                                                                                                                                                     ~ : ·. .. \i: f!.   ~   _t : -~~f":




                                                                                                                                                 III.
          The State generally and specifically denies each and every allegation of fact made
                  -.
                                              .                                              '.                  .                               .    ·.                                           .,.           '
                                                                               '                                                                                                                         '   '
by the Applicant and demands strict proof of same.
.     .       .    :.   ~       ·.            .   ~-   .       .:             -· .- . . . . . . .·           .        . .                             ,.         i     .
                                                                                                                                                                                     :   . ·· ..


                                                                                                                                                                                 ;   ..
•..-r·



                                          CONCLUSION


                 WHEREFORE, PREMISES CONSIDERED, the State would urge that the trial
          court ender an ORDER recommending the relief be denied.


                                                        Respectfully submitted,

                                                        NICHOLAS "NICO" LAHOOD
                                                        Criminal District Attorney
                                                        Bexar County, Texas




                                                        i!LtiJTH1?.d..
                                                        MAfRY    WELSH
                                                                       c.J~
                                                        Assistant Criminal District Attorney
                                                        Bexar County, Texas
                                                        Paul Elizondo Tower
                                                        101 W. Nueva
                                                        San Antonio, Texas 78205-3030
                                                        SBN: 00785215
                                                        (210) 335-2782
                                                        (210) 335-2436-FAX
                                                        mwelsh@bexar .org
                                                        Attorneys for the State



                                CERTIFICATE OF SERVICE


                 I, Mary Beth Welsh, Assistant Criminal District   Attorney~   Bexar County, Texas,
          certify that a true and correct copy of the foregoing response was mailed to Michael·
          Omar Lopez, Stiles Unit, 3060 FM 3514, Beaumont, Texas 77705, on this the 6th day of
         · January 2015.
Th-t 5TP-/e oN         JRN.:J.CJ,2oJ:;-_#O                                  ~1-J.ey-     OtJcuMeni?S
I'-1~Ta/pt   neryyz 51fllie t!P          /)f.           H>         tJ/ii /1fr,L Zo,        z_o':;,-




                         ~   -   - -   -- -   - -
                                                        -   --·----------~- ~~   -----




               exh;b IT                             I   {;'F t'lth b~ .l.JSeJ 11
                  c·
               Pr)s()
                                       I
                                      I



                            NO. 2012-CR-1981-W2

EX PARTE                                  §     IN THE DISTRICT COURT

                                          §     290~ JUDICIAL DISTRICT

MICHAEL OMAR      LOPE~                   §     BEXAR COUNTY, TEXAS

              ORDER ON APPLICATION FOR POST CONVICTION WRIT

     The Court, in needing to resolve the issues contained in an
application for a writ of habeas corpus, filed on December 18,
2014, pursuant to the Texas Code of Criminal Procedure, Art. 11.07,
hereby ORDERS as follows:

      1. That the Clerk forward a copy of this Order, and the writ
         application and its       attachments   to Lawrence Eugene
         Greenwood, P.o. :.Sox 593036, sa:n Antoni.o, ·Texas ·7822·9·.

      2. That, on or before February 18, 2015, Lawrence Eugene
         Greenwood file with this Court a written affidavit
         addressing claims raised in Applicant's writ application,
         including answering the following:

         a.    Applicant   claims Counsel was ineffective because
               Counsel failed to·object to the admission of a prior
               extraneous juvenile . offem:;e and £:a;ile,d__ to~ prepare   a
               defense in advance regarding~. "th.e · adiid.. ;:;sion of. the
               offense during the sentencing·· phasE{· before.· the Court;
               and                        ·             ·
         b.    Applicant claim.s that Counsel gave Applicant inaccurate
               information regarding Applicant's eligibility to apply
               for and receive probation.

     Please provide any additional information that may assist the
court in addressing the claims raised in this writ application

     Si:mul taneously, Lawrence Eugene Greenwood shal-l send a copy of
the affidavit to ~chael Oma:i:: Lopez, TDCJ ID: 1822698, Stiles Unit,
3060 EM 3514, Beaumont, Texas 77705.

SIGNED and ENTERED on




                                                                     Court

cc:   Michae~'.
              oina:r::: Lopez
      TDCJ ID: 18.22698
      Stiles Unit
      3060 EM 3514
      Beaumont, Texas 77705
[_'fh;b/! .       7

      ' 13 c' 2 r
              (



       ----


                        L   00T

                      ;~z.f-/6
                                             NO. 2012-CR-1981-W2

EX PARTE                                                     §                 IN THE DISTRICT COURT

                                                             §                 290~ JUDICIAL DISTRICT

MICHAEL OMAR LOPEZ                                           §                 BEXAR COuNTY I TEXAS

                                           ORDER DESIGNATING
                                                        .-·  ISSUES

      The Court having concluded that controverted, previously
unresolved facts which are material to the legality of Applicant's
confinement exist and need to be resolved, there is a necessity for
~he suspension of the time limitations enunciated in Article r1. 07
of the·,:. Texas
           J:-..:.
                   Code of Criminal Procedure. See Tex. Code Crim. Proc.
Aon.   2rf:·,:. 11.07 §_3.(ri.)              (V~r.n0fl-.S1.~""'P·--20l4.)-        . . . --

     Applicant has alleged the following issues which the court
finds require resolution:
                                                                                                     0
       Ineffective Assistance

     Findings will be forwarded to the Court of Criminal Appeals
for its dispqsition of the matter.


SIGNED arid ENTERED on




                                                                                           , Texas


cc:    ~chael  Omar Lopez
       TDCJ ID: 1822698
                      1


       Stiles Unit
       3060 FM 3514
       Beaumont, Texas 77705                                                        .J)




                                                                                r'\ l ChAe/ Dm1'3«-         LoP-e. L
      oLd Address 1'
       ~--
         .c:,":"!--
              ... -   .... _ _ _ _ _ _ _
                                                                 ~.   .       ... ·T._f).;~. :r--tt·f s~ ~ b 9B
                                                                                'F-frj 4 Son · u     t.J ·,   T
                                                                                ll..ll.O     SRv,q3-e         or .
                                                    .   ·.            ~         fV'Hdwl4y) Tf,     75tl5'J-
        re Loc-A-f- e d ~                                                 l

                      lts oF Lj -zo -J;,-
· ThiS /s         Jv'if CoPy Tlf~t-1 IJ/ffs/11JtLf'of ro P?e
  f3V     /)otJrJI/- KAY Mc/(;nn.ey- 6